Opinion by
Kephart, J.,
Counsel for the Public Service Commission states the questions involved (1) “Is the decision of the commission that rules are unreasonable which require the consumer to pay the cost of installing and maintaining the service pipe from the main to the curb line made in conformity with law?” (2) “Has the Public Service Commission authority to pass upon the reasonableness of the rules of a water company regulating the conditions upon which service will be supplied to a consumer?” The last question is answered by the decision of this court in the case of Rochester B. & L. A. v. Beaver V. W. Co., 68 Pa. Superior Ct. 122, in which case this court said: “The complaint was as to the unreasonableness of a rule or regulation. Section 1, Article II, (d), requires all rules and regulations that in any manner affect the prices, charges, rates, fares, tolls, or other compensation, to be posted along with the tariffs and schedules. These rules and regulations are, therefore, as much a part of the tariffs and schedules as the prices that are embodied therein. To shut off the water to enforce the payment of a bill, and demand payment of a delinquent bill from a successor in title without a rule or regulation, may be a direct violation of the act. Section 33 directs what procedure the commission may take in such cases......We hold that the matter in controversy concerns the reasonableness of an effective rule or regulation of a public service company. Such matters are purely matters for the Public Service Commission.” Commissions of a large *12number of states have passed upon the reasonableness of rules such as we are now considering. The acts of assembly there governing being similar to our public service act. Inasmuch as the regulation of public service companies has been held to be within the control of the legislature, that control would seem to include the reasonableness of rules which directly affect the rates and service of the consumers. Though but one service may be involved, the question is of public interest. It relates to the public at large, and different rules may be promulgated for different communities as their interests may require. The supervision of such rules does not interfere with or take away any charter right the company may have to enter into any contracts necessary to the transaction of its ordinary affairs.
The utility company, not the consumer, has the right to open and occupy the street. Pipes laid in the cartway should be the property of the utility that there might be no question as to the responsibility in case of lack of proper care and attention to such service lines. The mains are usually laid on one side of the cartway, and if the consumer was to pay for the service line from the main to the property line the consumer nearest the main would have a decided advantage as to a charge over the consumer on the opposite side of the street. The question has been discussed at length in a number of cases. They have uniformly held that service pipes from the main to the curb line should be installed by the company: City of Janesville v. Janesville Water Company, 7 Wis. R. C. R. 628; Consumers’ Co. v. Hatch, 224 U. S. 148. The Board of Public Utility Commissioners of New Jersey, in 1917, after a very general hearing at which practically all of the water companies of the State were represented, in making a similar decision said: “The representatives of the utilities of this State appear unanimous in the conclusion that after it is installed, the service should be under the control of the utility and that it should be charged with the duty of maintaining and when neces*13sary, of replacing it.....It would appear from these lines of reasoning that the utilities recognized generally the desirability, if not the necessity, of the service being under the control of the utility with respect to its original installation and maintenance in order that proper service may be assured. There can be no question of the desirability of the utility’s control in these matters. Conditions that have arisen by reason of improper services have been repeatedly brought to our attention by complaints of consumers. Conflicts arise as to the responsibility for inadequate service where the consumer installs the service and the company disclaims responsibility therefor. This would all be obviated if the utility, which is the only one having the privilege of using public highways for the purpose, installs the line......”
We understand from the questions involved that the order to modify, as made by the commission, is in line with the statement here made.
The order of the commission is sustained at the cost of the appellant.